—Order, Supreme Court, Bronx County (Anita Florio, J.), entered August 13, 1993, which denied defendant’s motion to change venue, without prejudice to renewal upon a copy of the court order determining custody of the infant plaintiff, unanimously affirmed, without costs.
Inasmuch as a party can have more than one residence for venue purposes (CPLR 503 [a]), we agree with the IAS Court that the record is inconclusive on the question of the infant plaintiff’s residence, and that a copy of the court order that awarded custody of her might serve to resolve the issue. Concur — Carro, J. P., Rosenberger, Kassal and Rubin, JJ.